DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, Claims 1-9 in the reply filed on 5/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-9 are acknowledged as corresponding to the elected invention and Claim 10 is withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “17” and “18” in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 recite “An endoscope configured to transmit, by a signal cable, an image pickup signal outputted by an image pickup module disposed at a distal end portion of an insertion portion, wherein the image pickup module comprises”.  This preamble is indefinite because it is unclear if and how the image pickup module is connected to the endoscope.  Further, it is unclear if the “distal end of an insertion portion” where the image pickup module is disposed is within the endoscope.  It is suggested that the preamble be amended to read “An image pickup module of an endoscope configured to transmit, by a signal cable, an image pickup signal outputted by the image pickup module disposed at a distal end portion of an insertion portion of the endoscope, wherein the image pickup module comprises” or similar.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110249106 A1 by Makino et al. (hereinafter “Makino”) in view of JP H08153820 A by Nakazawa et al. (hereinafter “Nakazawa”).
Regarding Claim 1, Makino discloses an endoscope (endoscope 50R) configured to transmit, by a signal cable, an image pickup signal (cable 38 transmits image signals) outputted by an image pickup module disposed at a distal end portion of an insertion portion (image pickup apparatus 1R; [0144-147]; Fig. 27), wherein the image pickup module comprises: an image pickup device (image pickup device chip 10) that includes a light receiving surface (front face 14) and a back surface (rear face 15), an external electrode being disposed on the back surface (external connection terminals 13A; [0080-82]; Figs. 11-12); a wiring element (wiring board 30) that includes a first main surface (bonding portion 30X) and a second main surface (surface opposite 30X as shown in Figs. 11-12), a first electrode being disposed on the first main surface (one of connection portions 31A; [0083-85]), a second electrode being disposed on the second main surface (one of terminal portions 32; [0114]; Fig. 12), and the first electrode being bonded with the external electrode of the image pickup device (external connection terminals 13A connected to connections portions 31A; [0084]; Fig. 11); the signal cable bonded with the second electrode of the wiring element (terminal portions 32 connected to cable 38; [0114]; Fig. 12); and a first resin that seals a first bond portion bonding the first electrode and the external electrode (bonding layer 60 bonds the connection portions 31A and the external connection terminals 13A; [0084]; Fig. 11) and a second bond portion bonding the second electrode and the signal cable (terminal portions 32 connected to cable 38, where both bonds may also be formed by soldering; [0087, 114]; Fig. 12).
Makino does not disclose a through-hole passing through the first main surface and the second main surface or the first resin filling the through-hole.  However, Nakazawa discloses a semiconductor including a wiring board 1 having a through-hole 1c and a mounted semiconductor chip 2.  A resin layer 5 fills the space in between the wiring board 1 and the semiconductor chip 2 and extends into the through-hole 1c ([0024-26]; Figs. 2c-d).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Makino with the through-hole disclosed by Nakazawa with the benefit of improving the reliability of the semiconductor device by allowing stress generated by heat to be distributed evenly across the chip (Nakazawa [0020]).
Regarding Claim 2, Makino as modified by Nakazawa discloses the endoscope according to claim 1.  Makino does not disclose wherein an interval between the back surface and the first main surface is smaller than an internal dimension of the through-hole.  However, Nakazawa discloses a wiring board 1 having a through-hole 1c and a mounted semiconductor chip 2.  A resin layer 5 fills the space in between the wiring board 1 and the semiconductor chip 2 and fills a portion measuring between 30-40 μm.  The through-hole 1c extends through the entirety of the wiring board 1, which has a thickness of 0.2 mm ([0024-26, 31]; Figs. 2c-d).  Further, a conventional needle may be used to supply the resin through the hole 1c during the manufacturing process, the smallest described diameter of which is 0.6 mm.  Thus, the opening 1c has a diameter at least as large as the conventional needle in order to perform the resin filling method ([0012-14, 37]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Makino with the size ratios disclosed by Nakazawa with the benefit of supplying the resin without allowing it to hang from the face of the substrate (Nakazawa [0031]).
Regarding Claim 3, Makino as modified by Nakazawa discloses the endoscope according to claim 2.  Makino does not disclose wherein the interval is 30 m or smaller, and the internal dimension is 100 m or smaller.  However, Nakazawa discloses a resin layer 5 fills the space in between the wiring board 1 and the semiconductor chip 2 and fills a portion measuring 30 μm.  The through-hole 1c extends through the entirety of the wiring board 1, which has a thickness of 0.2 mm ([0024-26, 31]; Figs. 2c-d).  Further, a filler having may be used to supply the resin through the hole 1c during the manufacturing process.  The filler may have a diameter measuring 25 μm so that the tip portion may enter the portion between the wiring board 1 and the semiconductor chip 2.  In this case, it is possible to miniaturize the semiconductor chip 2 while allowing the filler to deliver the resin 5a ([0035-38]; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Makino with the size ratios disclosed by Nakazawa with the benefit of supplying the resin without allowing it to hang from the face of the substrate (Nakazawa [0031]).
Regarding Claim 4, Makino as modified by Nakazawa discloses the endoscope according to claim 1.  Makino further discloses wherein the first resin is a curable resin that is disposed at the second bond portion in a liquid state and is then cured (bonding layer 60 formed of liquid resin and can be cured by heating or irradiating with UV light; [0087, 100]).
Makino does not disclose the resin spreading through the through-hole to the first bond portion by a capillary phenomenon.  However, Nakazawa discloses a wiring board 1 having a through-hole 1c and a mounted semiconductor chip 2.  A resin layer 5 fills the space in between the wiring board 1 and the semiconductor chip 2 and extends into the through-hole 1c ([0024-26]; Figs. 2c-d).  When the resin 5a is supplied, capillary action is facilitated to form the resin layer 5 ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Makino with the resin supplying method disclosed by Nakazawa with the benefit of improving the flow of the resin (Nakazawa [0034]). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Nakazawa as applied to claim 1 above, and further in view of JP 2014188170 A by Matsuo et al. (hereinafter “Matsuo”).
Regarding Claim 5, Makino as modified by Nakazawa discloses the endoscope according to claim 1.  Makino does not further comprising a second resin covering a surface of the first resin on the second main surface, wherein a Young's modulus of the second resin is smaller than a Young's modulus of the first resin.  However, Matsuo discloses an endoscope including an imaging unit 21 for imaging an observation target.  An imaging unit holder 22 has a rear surface 22c on the proximal side of the imaging unit 21 which attaches to hard adhesive portion 51.  A soft bonding portion 52 is bonded at the rear portion 51b of the hard adhesive portion 51.  The soft bonding portion 52 has a hardness lower than that of the hard adhesive portion 51 ([0033-36]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Makino with the adhesive portions disclosed by Matsuo with the benefit of increasing a degree of freedom of the device (Matsuo [0037]).
Regarding Claim 6, Makino as modified by Nakazawa discloses the endoscope according to claim 5.  Makino further discloses wherein a recessed portion is provided on the second main surface of the wiring element (interior of U-shaped wiring board 30 as shown in Fig. 27) and the second electrode is disposed on a bottom surface or a side face of the recessed portion (one of terminal portions 32; [0114]; Figs. 12, 27).
Makino does not disclose the first resin and the second resin disposed only in the recessed portion.  However, Matsuo discloses an imaging unit holder 22 having a rear surface 22c on the proximal side of the imaging unit 21 which attaches to hard adhesive portion 51.  A soft bonding portion 52 is bonded at the rear portion 51b of the hard adhesive portion 51.  The soft bonding portion 52 has a hardness lower than that of the hard adhesive portion 51.  Both the hard adhesive portion 51 and the soft bonding portion 52 are disposed proximal to the image sensor 32 and are sized to cover the rear surface of the image sensor 32 and flexible cable 33 ([0028, 33-36]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Makino with the adhesive portions disclosed by Matsuo with the benefit of increasing a degree of freedom of the device (Matsuo [0037]).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Matsuo.
Regarding Claim 7, Makino discloses an endoscope (endoscope 50R) configured to transmit, by a signal cable, an image pickup signal (cable 38 transmits image signals) outputted by an image pickup module disposed at a distal end portion of an insertion portion (image pickup apparatus 1R; [0144-147]; Fig. 27), wherein the image pickup module comprises: an image pickup device (image pickup device chip 10) that includes a light receiving surface (front face 14) and a back surface (rear face 15), an external electrode being disposed on the back surface (external connection terminals 13A; [0080-82]; Figs. 11-12); a wiring element (wiring board 30) that includes a first main surface (bonding portion 30X) and a second main surface (surface opposite 30X as shown in Figs. 11-12), a first electrode being disposed on the first main surface (one of connection portions 31A; [0083-85]), a second electrode being disposed on the second main surface (one of terminal portions 32; [0114]; Fig. 12), and the first electrode being bonded with the external electrode of the image pickup device (external connection terminals 13A connected to connections portions 31A; [0084]; Fig. 11); the signal cable bonded with the second electrode of the wiring element (terminal portions 32 connected to cable 38; [0114]; Fig. 12); a first resin that seals a second bond portion of the second electrode and the signal cable (terminal portions 32 connected to cable 38, where both bonds may also be formed by soldering; [0087, 114]; Fig. 12), a recessed portion is provided on the second main surface of the wiring element (interior of U-shaped wiring board 30 as shown in Fig. 27), the second electrode being disposed on an inner surface of the recessed portion (one of terminal portions 32; [0114]; Figs. 12, 27).
Makino does not disclose a second resin that covers the first resin, a Young's modulus of the second resin being smaller than a Young's modulus of the first resin, and the first resin is disposed only in the recessed portion.  However, Matsuo discloses an endoscope including an imaging unit 21 for imaging an observation target.  An imaging unit holder 22 has a rear surface 22c on the proximal side of the imaging unit 21 which attaches to hard adhesive portion 51.  A soft bonding portion 52 is bonded at the rear portion 51b of the hard adhesive portion 51.  The soft bonding portion 52 has a hardness lower than that of the hard adhesive portion 51.  Both the hard adhesive portion 51 and the soft bonding portion 52 are disposed proximal to the image sensor 32 and are sized to cover the rear surface of the image sensor 32 and flexible cable 33 ([0028, 33-36]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Makino with the adhesive portions disclosed by Matsuo with the benefit of increasing a degree of freedom of the device (Matsuo [0037]).
Regarding Claim 8, Makino as modified by Makino discloses the endoscope according to claim 7.  Makino does not disclose wherein the second resin is disposed only in the recessed portion. However, Matsuo discloses an endoscope including an imaging unit 21 for imaging an observation target.  An imaging unit holder 22 has a rear surface 22c on the proximal side of the imaging unit 21 which attaches to hard adhesive portion 51.  A soft bonding portion 52 is bonded at the rear portion 51b of the hard adhesive portion 51.  The soft bonding portion 52 has a hardness lower than that of the hard adhesive portion 51.  Both the hard adhesive portion 51 and the soft bonding portion 52 are disposed proximal to the image sensor 32 and are sized to cover the rear surface of the image sensor 32 and flexible cable 33 ([0028, 33-36]; Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Makino with the adhesive portions disclosed by Matsuo with the benefit of increasing a degree of freedom of the device (Matsuo [0037]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Matsuo as applied to claim 7 above, and further in view of Nakazawa.
Regarding Claim 9, Makino as modified by Makino discloses the endoscope according to claim 7.  Makino further discloses wherein the first resin also seals a first bond portion bonding the first electrode and the external electrode (bonding layer 60 bonds the connection portions 31A and the external connection terminals 13A; [0084]; Fig. 11).
Makino does not disclose a through-hole passing through the first main surface and the second main surface is provided on a bottom surface of the recessed portion, and the first resin is also filled in the through-hole.  However, Nakazawa discloses a semiconductor including a wiring board 1 having a through-hole 1c and a mounted semiconductor chip 2.  A resin layer 5 fills the space in between the wiring board 1 and the semiconductor chip 2 and extends into the through-hole 1c ([0024-26]; Figs. 2c-d).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Makino with the through-hole disclosed by Nakazawa with the benefit of improving the reliability of the semiconductor device by allowing stress generated by heat to be distributed evenly across the chip (Nakazawa [0020]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150085094 A1
US 20070019952 A1
US 5797837 A

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795